Cite as 2015 Ark. 45

                   SUPREME COURT OF ARKANSAS
                                         No.   CR-14-288

TERRY WAYNE CARTER                                  Opinion Delivered February   12, 2015
                                APPELLANT
                                                    PRO SE APPEAL FROM THE
V.                                                  HEMPSTEAD COUNTY CIRCUIT
                                                    COURT
                                                    [NOS. 29CR-13-70, 29CR-13-87]
STATE OF ARKANSAS
                                  APPELLEE          HONORABLE DUNCAN CULPEPPER,
                                                    JUDGE

                                                    AFFIRMED.


                                        PER CURIAM


       In 2013, appellant Terry Wayne Carter entered a negotiated plea of nolo contendere in

Hempstead County Court case number 29CR-13-87 to one count of theft of property–credit

/debit card or account number and two counts of misdemeanor fraudulent use of a credit card.

The judgment entered reflects that appellant received an aggregate sentence of 120 months’

imprisonment in the Arkansas Department of Correction. Appellant filed in the trial court a

timely petition for postconviction relief under Arkansas Rule of Criminal Procedure 37.1 (2014)

that the court denied without a hearing.1 Appellant lodged this appeal of the order denying Rule

37.1 relief. We affirm because appellant has failed to provide an adequate record for our review.

       An appellant who seeks relief in this court has the burden to bring up a sufficient record


       1
        The order denying appellant’s petition references both 29CR-13-87 and 29CR-13-70.
The order specifically notes, however, that appellant based some claims in his petition for relief
from the judgment in 29CR-13-87 on the charges in 29CR-13-70 and filed no petition for relief
in 29CR-13-70. None of appellant’s points on appeal concern the trial court’s findings on the
claims based on the charges in 29CR-13-70.
                                       Cite as 2015 Ark. 45

on which to grant relief. Wilson v. State, 2013 Ark. 438 (per curiam). The party who asserts error

is obliged to provide an adequate record before this court will address a ruling below. See

Thompson v. State, 2013 Ark. 179 (per curiam).

       Appellant raises four points on appeal, as follows: (1) trial counsel was ineffective for

failing to inform appellant or the trial court that there were two witnesses who could prove

appellant’s innocence; (2) trial counsel was ineffective for failing to object to the court

sentencing appellant as a habitual offender; (3) the trial court erred in denying the Rule 37.1

petition without a hearing and failed to provide sufficient written findings of fact; (4) trial

counsel was ineffective for failing to advise appellant or the trial court that the State’s evidence

did not support the charges against appellant. The trial court found that appellant had averred

that he was satisfied with counsel in a signed acknowledgment, that appellant stipulated that

there was sufficient evidence against him when he entered his plea, that the court addressed the

issue of his habitual-offender status during the plea proceedings, and that appellant

acknowledged having four or more prior felony convictions. Appellant contends that the trial

court overlooked affidavits in support of his claims that were sent with his Rule 37.1 petition,

that he only agreed to a plea without the habitual-offender enhancement, and that the trial court

failed to provide written findings of fact in accord with Rule 37.3(a).

       We are unable to determine whether the trial court’s findings were sufficient concerning

appellant’s claims because the record does not contain either the affidavits that appellant

contends were overlooked or any record of the plea proceedings that were referenced in the

order denying postconviction relief. See Jackson v. State, 2012 Ark. 41 (per curiam). Because the



                                                 2
                                        Cite as 2015 Ark. 45

record is therefore insufficient concerning all of appellant’s points on appeal, we must affirm on

appeal.

          Affirmed.

          Terry Wayne Carter, pro se appellant.

          Dustin McDaniel, Att’y Gen., by: Pamela A. Rumpz, Ass’t Att’y Gen., for appellee.




                                                  3